UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:06/30 Date of reporting period:06/30/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. IMS Capital Value Fund IMS Strategic Income Fund IMS Dividend Growth Fund Annual Report June 30, 2011 Fund Advisor: IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, OR97086 Toll Free (800) 934-5550 IMS Capital Value Fund Management’s Discussion and Analysis Dear Shareholders, For the twelve month period ended June 30, 2011, the IMS Capital Value Fund returned 34.83% (net of fees) outperforming the S&P 500 Index return of 30.68%.This outperformance was attributable to stock selection and the diverse mix of securities held in terms of size. Our biggest contributors to performance during the year were funeral product and service provider Service Corporation International (+57.84%) and maker of medical surgical products and hospital beds Hill-Rom Holdings (+51.30%). Other names in the portfolio that performed well during the year were document destruction provider Iron Mountain (+51.78%), paper products supplier Temple Inland (+29.93%), utility company Teco Energy (+25.35%) and title insurance provider First American Financial (+23.42%). Several of the Fund’s holdings have been involved in or been in discussions regarding mergers and acquisitions.With the cost of capital (interest rates) low, we expect this type of activity to continue to be strong. During the year, we saw that higher quality stocks – those with better balance sheets and higher returns on equity – outpaced their lower-quality peers. This has been a distinct change from the environment that existed over the market cycle in 2009 and 2010. We have continued to focus on high-quality companies selling at attractive valuations. The recovery in earnings from the bottom in 2009 has been very strong. Indeed, U.S. corporate earnings are back to peak levels, and in some cases above prior-peak levels.This is being largely ignored as several negative events have served to divert investor’s attention to temporary negative issues. For example, in the last year there has been conflict in Egypt and Libya, an earthquake and nuclear crisis in Japan, and finally demonstrations, riots and financial crisis in several European countries.Many of these events have had little to no direct impact on the seasoned, undervalued, U.S. companies that we own in the Fund, yet in some cases, share prices have fallen significantly.For this reason, we believe this provides an excellent buying opportunity and natural entry point for deploying some of the Fund’s cash holdings. We continue to believe that owning undervalued companies with positive business momentum makes sense as a long-term investment strategy.However, in this low cost of capital environment, we also like the upside potential that may come from the continued pattern of deep-pocketed, large cap companies making offers to buy undervalued smaller companies.For example, in the last 12 months alone, we’ve had 12 of the 47 companies we own in the IMS Capital Value Fund either receive buyout offers or become involved in merger, acquisition or takeover discussions. All takeovers have occurred at significantly higher prices than our cost basis.This is just one of the many reasons we choose to focus on historically undervalued, seasoned, mid-sized companies, in opportunistic industries that have positive business momentum. Each of our twelve dedicated employees highly values your business and the trust you place with us.We view our clients and shareholders as partners, since we invest right alongside you in the same strategies and funds.Please let us know if there is anything we can do to better serve you.In the meantime, we will continue to identify and capitalize on opportunities as they are presented by the markets. Sincerely, Carl W. Marker Portfolio Manager IMS Capital Value Fund The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Fund has changed its benchmark to the S&P 500,a broad-based index that is widely used in fund performance comparisons and to represent the performance of stocks in general.The Fund believes the S&P500 is a more appropriate benchmark than a mid-cap index because the Fund’s holdings are diverse, flexible and tend to vary over time in terms of market capitalization.The S&P 500® Index, S&P Mid-Cap 400® Index, and Russell Mid-Cap Value Index are unmanaged indices that assume reinvestment of all distributions and exclude the effect of taxes and fees. The indices are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in these indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on June 30, 2001 and held through June 30, 2011. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. IMS Strategic Income Fund Management’s Discussion and Analysis Dear Shareholders, For the fiscal year ended June 30, 2011, the IMS Strategic Income Fund returned 15.88% with dividends reinvested. The Barclay’s (formerly Lehman) Aggregate Bond Index returned 3.90%. The Barclay’s Index contains primarily investment grade bonds, such as U.S. Treasury, government-backed mortgage and corporate bonds. The IMS Strategic Income Fund holds about 70% of its assets in various types of bonds.As of June 30, 2011, approximately 32% of the Fund’s assets were held in U.S. high yield bonds and 19% were held in foreign high yield bonds.The Fund outperformed the index due to its weightings in high yield bonds, both foreign and domestic, and equity securities, all of which did better than investment grade bonds during the period.High yield bonds involve greater risk than investment grade bonds. Please read the prospectus for more information. The last 12 months can be summarized by continuing strong growth in emerging markets, strong energy and commodity prices, moderate but slowing growth in the U.S., and spreading concern about sovereign debt excesses in both Europe and the U.S.In Europe, commercial bank holdings of government bonds from Greece, Portugal, Ireland (and in a worst case, Italy and Spain) have created concern for U.S. investors.Earlier in the year, in Japan, the tsunami and nuclear plant failure interrupted production in many auto and hi-tech industries, and, combined with conflict in Libya and Egypt, sparked a temporary flight to safety.The U.S. continued its slow recovery, with backlogs of unsold homes and unemployment levels still high, but starting to come down. That “slow growth” turned out to be a very good environment, both for corporate bonds and stocks.Slow growth is generally good for bond markets because corporate credit quality improves and there are fewer defaults, but the economy is still slow enough to allow interest rates to remain low.Indeed for the period, Treasury bond yields ended near where they began. These larger trends were visible in the IMS Strategic Income Fund’s performance.A number of the Fund’s bonds were called (to our benefit) as the issuers could refinance cheaper with new bonds.Also, several troubled bonds continued to pay down, and we sold both high yield and investment grade bonds in order to take profits and swap for higher yields.We increased the weighting of international bonds, where we could still find attractive yields on good companies that were not over leveraged.Also in the spring, fear selling in the taxable municipal bond market made some of the bonds very cheap relative to the underlying credit quality of the issuer.We were able to buy several investment grade, California municipal bonds with 7-8% yields.Over the year, we were generally reducing the Fund’s weighting in dividend paying common stocks, and reverse convertible bonds. While there is always uncertainty on the future of different economies and markets, we see several positive trends in place for income investors:Many governments are finally admitting that their budget or currency regimes are not sustainable and must be changed.Corporate credit is generally improving.Finally, there is a worldwide trend toward greater transparency in banks, hedge funds, and derivatives trades that should either reduce leverage or make it more transparent. We at IMS continue to seek a balance among high current income, reasonable credit risks and enough diversity to reduce potential volatility.We appreciate and thank you for your investment in the IMS Strategic Income Fund. Sincerely, Carl W. Marker Portfolio Manager IMS Strategic Income Fund The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Fund has changed its benchmark to the Barclays Capital Aggregate Bond Index, a widely-used indicator of the bond market.The index is market capitalization-weighted and is made up of U.S. and foreign bonds that are primarily investment grade.The Fund believes the Barclays Capital Aggregate Bond Index is a more appropriate benchmark than the Merrill Lynch U.S. Corporate and High Yield Master Index because the Fund’s holdings are flexible and have tended to vary across multiple bond sectors, including, but not limited to, investment grade, high yield, foreign and reverse convertible bonds.The Barclays Capital Aggregate Bond Index and Merrill Lynch U.S. Corporate and High Yield Master Index are widely recognized unmanaged indices of fixed income prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. The Indices are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees. Individuals cannot invest directly in an index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through June 30, 2011. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original IMS Dividend Growth Fund Management’s Discussion and Analysis Dear Shareholders, Most stock markets were up strongly over the past year, both domestic and abroad.In a strong up market, conservative dividend-paying stocks tend to lag a little, as the more robust returns tend to come from the more speculative stocks that don’t pay dividends. The IMS Dividend Growth Fund returned 25.91% (net of fees) for the twelve months ended June 30, 2011 while the S&P 500 Index returned 30.68%. The Fund invests in stocks of all sizes, both domestic and international, as long as they have a history of paying a dividend and raising their dividend.As of June 30, 2011, 72% was invested in domestic stocks, 14% in international stocks, and 14% in cash.Our top three sector weightings were technology 13.2%, basic materials 12.5%, and industrials 12%. According to Morningstar, all three sectors posted high double digit returns in the range of 34% to 46%. Our standout performers were Central Vermont Public Service Corporation (CV), a utility company in Vermont which provided a +49% return as several larger utilities made buyout bids for the company.CV eventually accepted a Canadian company’s bid for $35.25/share.Advance America Cash, cash advance service provider, was up +37%, and Hickory Tech. Corp., a domestic telecommunications provider, was up +32%. Companies that detracted from performance during the period were Life Partners Holdings Inc (LPHI), a leader in the life settlement business, PetMed Express (PETS), marketer of on-line prescription and non-prescription pet medications and Koninkligke Philips (PHG), a Netherlands-based lighting and electronic equipment maker. We continue to focus on undervalued companies that are growing earnings, have low debt levels, and have a history of growing dividends. Dividend-paying stocks tend to shine during soft patches and flat periods in the market.Therefore, high-quality, dividend–paying stocks tend to outperform non-dividend-paying stocks over full market cycles that include both a bull and a bear market. As the benefits of owning dividend-paying stocks becomes more and more discovered by investors, we expect the demand to increase for the types of stocks we own. In any event, we continue to seek out undervalued opportunities in quality companies that can weather the inevitable storms effectively and continue to pay and grow their dividends. Thank you for your investment in the IMS Dividend Growth Fund.It is important to know that we invest as a firm, right alongside our shareholders, as the IMS Dividend Growth Fund is a significant position in our company retirement plan.We appreciate the faith and trust you place with us. Sincerely, Carl W. Marker Portfolio Manager IMS Dividend Growth Fund The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling Shareholder Services at 1-800-934-5550. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on November 5, 2002 (commencement of Fund operations) and held through June 30, 2011. The chart also assumes reinvestment of all dividends and distributions on the reinvestment dates during the period. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Fund Holdings – (Unaudited) 1As a percent of net assets. The Capital Value Fund invests primarily in the common stocks of mid-sized U.S. companies generally having a total market capitalization of $1 billion to $10 billion. 1As a percent of net assets. The investment objective of the IMS Strategic Income Fund is current income, and a secondary objective of capital appreciation. In pursuing its investment objectives, the Strategic Income Fund generally invests in corporate bonds, government bonds, dividend-paying common stocks, preferred and convertible preferred stocks, income trusts (including business trusts, oil royalty trusts and real estate investment trusts), money market instruments and cash equivalents. The Strategic Income Fund may also invest in structured products, such as reverse convertible notes, a type of structured note. Under normal circumstances, the Strategic Income Fund will invest at least 80% of its assets in dividend paying or other income producing securities. Fund Holdings – (Unaudited) - continued 1As a percent of net assets. The Dividend Growth Fund invests primarily in a diversified portfolio of dividend–paying common stocks. The Dividend Growth Fund’s advisor, IMS Capital Management, Inc., employs a selection process designed to include small-, mid- and large-cap companies with dividend yields and dividend growth rates that exceed the average of the S&P 500® Index. Availability of Portfolio Schedules – (Unaudited) The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of the Funds, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 through June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is only useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Expenses Paid IMS Funds Beginning Ending During the Period* Account Value Account Value January 1, 2011 - January 1, 2011 June 30, 2011 June 30, 2011 Capital Value Fund Actual $ $ $ Hypothetical** $ $ $ Strategic Income Fund Actual $ $ $ Hypothetical** $ $ $ Dividend Growth Fund Actual $ $ $ Hypothetical** $ $ $ * Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). The annualized expense ratios for the Capital Value Fund, Strategic Income Fund, and the Dividend Growth Fund were 1.87%, 1.99%, and 2.50%, respectively. ** Assumes a 5% annual return before expenses. IMS Capital Value Fund Portfolio of Investments June 30, 2011 Shares Fair Value Common Stocks — 93.53% Consumer Discretionary — 11.72% D.R. Horton, Inc. $ GameStop Corp., Class A (a) Newell Rubbermaid, Inc. Royal Caribbean Cruises Ltd. (a) Service Corp. International Consumer Staples — 4.09% Tyson Foods, Inc., Class A Energy — 9.59% Denbury Resources, Inc. (a) Oceaneering International, Inc. Rowan Cos., Inc. (a) Sunoco, Inc. Ultra Petroleum Corp. (a) Financials — 12.67% E*TRADE Financial Corp. (a) First American Financial Corp. H & R Block, Inc. Janus Capital Group, Inc. KeyCorp Lincoln National Corp. Principal Financial Group, Inc. Health Care — 10.50% Cooper Cos., Inc. / The Hill-Rom Holdings, Inc. Lincare Holdings, Inc. Myriad Genetics, Inc. (a) Omnicare, Inc. Industrials — 14.25% AGCO Corp. (a) Brink's Co. / The FTI Consulting, Inc. (a) Iron Mountain, Inc. Jabil Circuit, Inc. Ryder System, Inc. Shaw Group, Inc. / The (a) US Airways Group, Inc. (a) Information Technology — 14.38% DST Systems, Inc. Lexmark International, Inc., Class A (a) Micron Technology, Inc. (a) Molex, Inc., Class A Novellus Systems, Inc. (a) NVIDIA Corp. (a) Riverbed Technology, Inc. (a) Xilinx, Inc. Materials — 10.72% Alcoa, Inc. Cytec Industries, Inc. Schnitzer Steel Industries, Inc., Class A Temple-Inland, Inc. Titanium Metals Corp. Telecommunication Services — 1.77% MetroPCS Communications, Inc. (a) Utilities — 3.84% Alliant Energy Corp. TECO Energy, Inc. Total Common Stocks (Cost $50,956,566) Money Market Securities — 10.70% Federated Prime Obligations Fund, 0.090% (b) Total Money Market Securities (Cost $6,365,410) Total Investments (Cost $57,321,976) — 104.23% Liabilities in Excess of Other Assets — (4.23)% ) Net Assets — 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at June 30, 2011. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Portfolio of Investments June 30, 2011 Shares Fair Value Common Stocks — 18.07% Consumer Discretionary — 0.00% Bally Total Fitness Holding Corp. (a)(g)(i)(j) $ 0 Consumer Staples — 0.01% Eurofresh Holding Co., Inc. (a)(g)(i)(j) Energy — 5.05% BreitBurn Energy Partners, L.P. (k) Diamond Offshore Drilling, Inc. Encore Energy Partners, L.P. (k) Energy Transfer Partners, L.P. (k) Financials — 5.20% Apollo Investment Corp. Fifth Street Finance Corp. Hercules Technology Growth Capital, Inc. Prospect Capital Corp. Industrials — 0.97% Pitney Bowes, Inc. Materials — 1.29% Southern Copper Corp. Telecommunication Services — 4.13% Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. Utilities — 1.42% Progress Energy, Inc. Total Common Stocks (Cost $8,363,178) Real Estate Investment Trusts — 5.03% Annaly Capital Management, Inc. Chimera Investment Corp. MFA Financial, Inc. Whitestone REIT, Series B Total Real Estate Investment Trusts (Cost $2,246,990) Preferred Stocks — 5.13% EOS Preferred Corp., 8.500% Eurofresh Holding Co., Inc., Series A, 10.000% (a)(e)(g)(i)(j) GMX Resources, Inc., Series B, Total Preferred Stocks (Cost $4,478,249) Warrants — 0.00% Bally Total Fitness Holding Corp. (a)(e)(g)(i)(j) 0 Total Warrants (Cost $0) 0 Principal Amount Fair Value Corporate Bonds — 41.36% AGY Holding Corp., 11.000%, 11/15/14 Alcatel-Lucent USA, Inc., 6.450%, 3/15/29 American Airlines Pass Through Trust 1991, Series 91C2, 9.730%, 9/29/14, (b)(g) American Casino & Entertainment Properties LLC, 11.000%, 6/15/14 American International Group, Inc. 9.099%, 2/28/28 (d) Bridgemill Finance LLC, 8.000%, 7/15/17 (e)(g) Chukchansi Economic Development Authority, 8.000%, 11/15/13 (e) CKE Restaurants, Inc., 11.375%, 7/15/18 Clearwire Communications LLC, 12.000%, 12/1/15 (e) Edison Mission Energy, 7.750%, 6/15/16 Edison Mission Energy, 7.000%, 5/15/17 Farmers Insurance Exchange, 8.625%, 5/1/24 (e) Forster Drilling Corp., 10.000%, 1/15/13 (a)(c)(e)(g)(j) Morgan Stanley, 11.000%, 3/25/31 (d) North Atlantic Trading Co., 10.000%, 3/1/12 (e) O&G Leasing LLC, 10.500%, 9/15/13 (a)(c)(e)(g) Plaza of Orlando Condo Association, Inc., 5.500%, 5/15/31 (e)(g) Reddy Ice Corp., 11.250%, 3/15/15 Rotech Healthcare, Inc., 10.500%, 3/15/18 (e) SLM Corp., 6.000%, 5/10/12 Total Corporate Bonds (Cost $18,788,071) Reverse Convertible Bonds — 1.40% JPMorgan Chase & Co., 12.000%, 8/31/11 Total Reverse Convertible Bonds (Cost $600,000) U.S. Municipal — 4.01% Glendale Redevelopment Agency, 8.350%, 12/1/24 Oakland Redevelopment Agency, 7.500%, 9/1/19 San Francisco City & County Redevelopment Agency, 8.125%, 8/1/26 San Francisco City & County Redevelopment Agency, 8.375%, 8/1/26 Total U.S. Municipal (Cost $1,645,447) See accompanying notes which are an integral part of these financial statements. Foreign Bonds — 22.58% Barclays Bank PLC, 10.500%, 2/3/26 (d) BSP FINANCE BV, 10.750%, 11/1/11 Ceagro Agricola Ltd, 10.750%, 5/16/16 (e) China Lumena New Materials Corp., 12.000%, 10/27/14 (e) Credit Agricole SA, 8.375%,call date 10/13/19 (d)(e)(h) Grupo Posadas SAB de CV, 9.250%, 1/15/15 (e) Maxcom Telecomunicaciones SAB de CV, Series B, 11.000%, 12/15/14 Newland International Properties Corp., 9.500%, 11/15/14 (e) Petroleos de Venezuela SA, 4.900%, 10/28/14 Provincia de Buenos Aires, 9.625%, 4/18/28 (e) Rabobank Netherland, 11.000%, call date 6/30/19 (d)(e)(h) UPM-Kymmene Corp., 7.450%, 11/26/27 (e) Total Foreign Bonds (Cost $9,490,458) Certificates of Deposit — 0.05% Summit Securities CD, 8.500%, 11/29/07 (a)(f)(g) Summit Securities CD, 8.500%, 12/26/07 (a)(f)(g) Total Certificates of Deposit (Cost $395,986) Shares Fair Value Money Market Securities — 1.17% Federated Prime Obligations Fund Total Money Market Securities (Cost $502,537) Total Investments (Cost $46,510,916) — 98.80% Other Assets in Excess of Liabilities — 1.20% Net Assets — 100.00% $ (a) Non-income producing. (b) Asset-backed security. (c) Issue is in default. (d) Variable rate security; the rate shown represents the yield at June 30, 2011. (e) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. (f) As of June 30, 2011, company has filed bankruptcy. All interest and principal payments have been halted. (g) This security is currently valued by the Advisor using significant unobservable inputs according to fair value procedures approved by the Trust. (h) Perpetual Bond - the bond has no maturity date. (i) Security received as part of a bankruptcy.Security is currently unregistered and restricted from sale. (j) Security is illiquid at June 30, 2011, at which time the aggregate value of illiquid securities is $776,477 or 1.81% of net assets. (k)Master Limited Partnership. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Portfolio of Investments June 30, 2011 Shares Fair Value Common Stocks — 86.66% Consumer Discretionary — 6.25% American Greetings Corp., Class A $ Collectors Universe, Inc. Superior Industries International, Inc. Consumer Staples — 4.24% British American Tobacco PLC (a) Philip Morris International, Inc. Energy — 10.06% ConocoPhillips Pioneer Southwest Energy Partners, L.P. (b) Spectra Energy Partners, L.P. (b) Total SA (a) YPF Sociedad Anonima (a) Financials — 11.05% Advance America Cash Advance Centers, Inc. Bancolombia S.A. (a) Federated Investors, Inc., Class B Fidelity National Financial, Inc., Class A First Niagara Financial Group, Inc. New York Community Bancorp, Inc. Health Care — 6.84% Advocat, Inc. Bristol-Myers Squibb Co. National Healthcare Corp. Industrials — 9.91% Fly Leasing Ltd. (a) Healthcare Services Group, Inc. Intersections, Inc. Koninklijke Philips Electronics N.V., (c) R.R. Donnelley & Sons Co. US Ecology, Inc. Information Technology — 13.23% Analog Devices, Inc. Ituran Location and Control Ltd. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Wayside Technology Group, Inc. Materials — 12.58% Arch Chemicals, Inc. PPG Industries, Inc. Quaker Chemical Corp. RPM International, Inc. Southern Copper Corp. Terra Nitrogen Co., L.P. (b) Telecommunication Services — 10.44% China Mobile Ltd. (a) HickoryTech Corp. Rogers Communications, Inc., Class B Telecom Corp of New Zealand Ltd. (a) Vodafone Group Plc (a) Utilities — 2.06% Entergy Corp. Total Common Stocks (Cost $7,057,099) Money Market Securities — 13.59% Federated Prime Obligations Fund, 0.090% (d) Total Money Market Securities (Cost $1,171,892) Total Investments (Cost $8,228,991) — 100.25% Liabilities in Excess of Other Assets — (0.25)% ) Net Assets — 100.00% $ (a) American Depositary Receipt (b) Master Limited Partnership (c) New York Registry (d) Variable rate security; the rate shown represents the yield at June 30, 2011. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Assets and Liabilities June 30, 2011 IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Assets Investments in securities: At cost At value Dividends receivable Receivable for Fund shares purchased - Prepaid expenses Interest receivable 67 Reclaims receivable - Total assets Liabilities Payable for investments purchased - - Payable to Advisor (a) Accrued expenses Payable to administrator Payable for Fund shares redeemed - - Payable to trustees and officers Payable to custodian Total liabilities Net Assets Net Assets consist of: Paid in capital Accumulated undistributed net investment income (loss) - Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on: Investment securities Foreign currency - 87 - Net Assets Shares outstanding (unlimited number of shares authorized, no par value) Net asset value and offering price per share Redemption price per share (b) (a) See Note 4 in the Notes to the Financial Statements. (b) The redemption price per share reflects a redemption fee of 0.50% on shares redeemed within 90 days of purchase. See accompanying notes which are an integral part of these financial statements. IMS Family of Funds Statements of Operations For the Fiscal Year Ended June 30, 2011 IMS Capital IMS Strategic IMS Dividend Value Fund Income Fund Growth Fund Investment Income Dividend income (net of foreign withholding tax of $52, $ $ $ $20,710 and $5,668, respectively) Interest income Total Income Expenses Investment Advisor fees (a) Administration expenses Sub-TA expenses Legal expenses Registration expenses Trustee expenses Printing expenses Audit expenses CCO expenses Custodian expenses Insurance expenses Other expenses (overdraft fees) Miscellaneous expenses Pricing expenses 24f-2 expenses - - Net expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities and foreign currency Net realized and unrealized gain (loss) on investment securities Net Increase (Decrease) in Net Assets Resulting from Operations $ $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Statement of Cash Flows For the Fiscal Year Ended June 30, 2011 Increase/(Decrease) in Cash Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Return of capital distributions received from underlying investments Accretion of discount/Amortization of premium, net ) Purchase of investment securities ) Proceeds from disposition of long term securities Sales of short term securities, net Decrease in dividends and interest receivable Decrease in prepaid expenses Increase in reclaim receivable ) Increase in payable to advisor Increase in accrued expenses and expenses payable Net realized loss on investment securities Change in unrealized appreciation (depreciation) on investments ) Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares purchased Amount paid for shares redeemed ) Cash distributions paid ) Net cash used in financing activities ) Net change in cash $
